Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-208921 and 333-213384 on Form S-3 and Nos. 333-208858, 333-201166, 333-207930, and 333-214453 on Form S-8 of our report dated March31, 2017, relating to the consolidated financial statements and financial statement schedule of Connecture, Inc. and Subsidiaries (the “Company”), appearing in this Annual Report on Form 10-K of the Company for the year ended December 31, 2016. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin March31, 2017
